DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	Acknowledgment is made of the timely response filed 10-12-2021.

Terminal Disclaimer

3.	The terminal disclaimer filed on 10-12-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,611,476 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

4.	The following is an examiner’s statement of reasons for allowance: The allowable subject matter has been placed on record in application 15/445,837 wherein the prior art does not explicitly or inherently teach the structural limitations of the invention.  Since the previous O.A. and / or the applicants argument(s) clearly points out the why the claims are patentable over the pertinent art of record, the reasons for allowance are in all probability evident from the record and no statement should be necessary when no prior art was found upon further search.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856